DETAILED ACTION
Claims 1-20 are pending. Claims dated 03/03/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objection(s) to the drawing(s): Applicant alleged that “Fig. 1 has been amended to include descriptions pertaining to the reference numerals” (p.7 of remarks). However, the application appears to be missing the amended drawings, and so Examiner maintains the objection to the drawings.

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 112(b): Applicant has amended the claim(s) to overcome the previously set forth rejection. Accordingly, the Examiner has withdrawn the previously set forth rejection to the claim(s) under 35 U.S.C. § 112(b). 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 103:
Applicant submitted Cantrell, in view of Yamauchi, in view of Kerzner fail to make obvious the added independent claim 10 (p. 8 of remarks). Applicant’s arguments with respect to independent claim 10 (and amended independent claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the thrust of Applicant’s arguments pertains to “the replacement concept”, as Applicant states:
“Cantrell, Yamauchi, and Kerzer fail to make obvious added independent claim 10, because Cantrell, Yamauchi, and Kerzer fail to teach at least "directing the first autonomous vehicle to receiving a triggering event from the first autonomous vehicle; directing the second autonomous vehicle to replace the first autonomous vehicle and continue the mission." (p. 9 of remarks; emphasis on bolded limitations)
This replacement concept was not present in the claims dated 09/17/2019, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 1-2: “comprising: autonomous vehicle that is…”. Examiner suggests “comprising: an autonomous vehicle that is…”. Appropriate correction is required.
In lines 9-10: “control system further capable of transmitting […] and deploy the another autonomous vehicle”. Examiner suggests “control system further capable of transmitting […], and deploying the another autonomous vehicle. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
In line 4: “put a different AV into the mission”. Examiner suggests “put a different autonomous vehicle into the mission” to be consistent throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodd (US 10909859 B1) and herein after will be referred to as Dodd.

Regarding claim 10, Dodd teaches an autonomous vehicle system (col 1 ln.63-67 “The present invention extends to methods, systems, devices, apparatus, and computer program products for optimized deployment of remotely operated aerial vehicle resources from a fleet to satisfy requests for remotely operated aerial vehicle resources”), comprising: 
a first autonomous vehicle (Fig. 1 UAV 101A – in UAV Fleet 101 comprising at least UAV 101A-101G); 
a second autonomous vehicle (Fig. 1 UAV 101E – in Fleet 101 comprising at least UAV 101A-101G); 
and a control system that performs steps of: receiving a mission with an objective; directing the first autonomous vehicle to start the mission (col 10 ln.31-34 “Selection/Deployment system 142 can send deploy order 151, including mission requirements 126A or 126B (and, when appropriate, flights plans 172) to operations 108. UAV control 109 can receive deploy order 151. UAV control 109 can send commands 129 to the selected one or more available UAVs in UAV fleet 101. Commands 129 instruct each of the one or more UAVs to fly (in an automated manner and/or under the control of an operator) to one or more locations defined in mission requirements (e.g., 126A or 126B) and, when 
receiving a triggering event from the first autonomous vehicle (Fig. 5 Failure Detector 593; col 15 ln.61-66 “failure detector 593 alerts first stage replacement matching 591 when a UAV condition possibly resulting from UAV status 553 (or a similar status) has a first threshold likelihood (e.g., 10%) or greater of occurring and, if the condition were to occur, would impact the ability of UAV 101A to complete mission 596”; col 16 ln.27-30 “if escalation (worsening) of status for UAV 101A does occur, results of preliminary matching can be accessed from system memory and used to complete selection of replacement UAV 101E to replace UAV 101A”; col 16 ln.35-41 “In response to the actual failure indicated in UAV status 554, second stage replacement matching 592 can access results of preliminary matching from system memory. Second stage replacement matching 592 can use the results of preliminary matching with any other described data (and with possible reference to mission cache 147) to select UAV 101E as an actual replacement for UAV 101A”).
In Dodd, Examiner interprets the alert from the failure detector as “a triggering event” to replace the failing/failed UAV with a replacement UAV. 
and deploying the second autonomous vehicle to replace the first autonomous vehicle and continue the mission (col 16 ln.42-48 “Selection/Deployment system 142 can instruct flight plan calculator 143 to create and submit a flight plan for UAV 101E and send a deploy order to operations 108. Since some preliminary actions were already performed to prepare UAV 101E, selection/deployment system 142 can complete the deployment of UAV 101E more quickly in response to UAV status 554; col 6 ln.30-39 “However, for one or more reasons the Remotely Operated Aerial Vehicle is unable to complete the mission. In this further aspect, resources of a replacement Remotely Operated Aerial Vehicle can be selected and deployed to replace the resources of Remotely Operated Aerial Vehicle. The replacement Remotely Operated Aerial Vehicle furthers the mission and satisfying resources requirements (e.g., provides service (or a remaining portion thereof) in accordance with and/or to (further) satisfy an SLA)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 20200043350 A1), in view of Yamauchi (US 20070156286 A1), in view of Dodd (US 10909859 B1) and herein after will be referred to as Cantrell, Yamauchi, and Dodd respectively.

Regarding claim 1, Cantrell teaches an autonomous vehicle system ([0022] “unmanned aerial vehicle 110 configured to autonomously traverse the environment”), 
comprising: autonomous vehicle (unmanned aerial vehicle 110) that is powered at least in part by a fuel system (Fig 3. UAV 310 includes a rechargeable power source 320); 
a storage element that provides power to the fuel system ([0064] “one or more batteries”);
a control system (computing device 150) which accepts a user-programmable mission ([0027] the operator has the option to input commands to provide the UAV with a mission route), 
The examiner understands that the control system “accepts” a user-programmable mission as after the mission is received by the control system, the mission must be accepted for the UAV to fly along the mission route determined by the computing device [0020].
such mission to include navigating the autonomous vehicle ([0056] “the UAV 110, after receipt of the first control signal from the computing device 150, is configured to navigate along the mission route 120”) 
from a start point ([0032] “based on a starting location of the UAV 110 e.g., a UAV deployment station 185”) 
to a mission location ([0032] “the intended destination of the UAV 110 (e.g., delivery destination 180 and/or product pick up destination”)
while avoiding obstacles as it travels ([0061] “the UAV 310 is configured to avoid the obstacle(s)”) 
performing a desired action for the autonomous vehicle to take at the mission location ([0035] “i.e. drop off products at the delivery destination”), 
and then navigating to a user-determined return location ([0035] “return back to the UAV deployment station”).
Cantrell does not explicitly teach remaining a user- determined length of time.
However, Yamauchi teaches remaining a user-determined length of time ([0066] “alternatively, the leash may be a time leash, in which the robot proceeds with an operation for the duration of a period of time specified by the operator, and then halts and returns once the period of time has elapsed (see, for example, the time leash method illustrated in FIG. 39”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cantrell to incorporate Yamauchi to include a control system remaining a user- determined length of time, because doing so helps assure the user that the robot will return to its starting position since after a certain amount of time, the robot must navigate back to the return location (Yamauchi [0067]).
Cantrell in view of Yamauchi does not explicitly teach the control system further capable of transmitting the user-programmable mission to another autonomous vehicle and deploy the another autonomous vehicle to replace the autonomous vehicle.
However, Dodd teaches the control system further capable of transmitting the user-programmable mission to another autonomous vehicle and deploy the another autonomous vehicle to replace the autonomous vehicle (col 1 ln.47-51 “Some Remotely Operated Aerial Vehicles may also operate autonomously and/or in communication with a computer system. For example, a Remotely Operated Aerial Vehicle can be programmed to follow a designated path between different sets of coordinates; col 6 ln.30-39 “However, for one or more reasons the Remotely Operated Aerial Vehicle is unable to complete the mission. In this further aspect, resources of a replacement Remotely Operated Aerial Vehicle can be selected and deployed to replace the resources of Remotely Operated Aerial Vehicle. The replacement Remotely Operated Aerial Vehicle furthers the mission and satisfying resources requirements (e.g., provides service (or a remaining portion thereof) in accordance with and/or to (further) satisfy an SLA)”).
In Dodd, Examiner understands the mission is transmitted to the replacement Remotely Operated Aerial Vehicle as the replacement Remotely Operated Aerial Vehicle is deployed to complete the mission (col 10 ln.62-65 “Based on mission status 152 and or UAV status 153, selection/deployment system 142 may deploy additional and/or replacement UAVs to satisfy mission requirements (e.g., 126A or 126B) in accordance with a requirement 122”; col 9 ln.23-26 “Each mission can have mission requirements (e.g., recording images or video, delivering a package etc.), such as, for example, mission requirements 126A, 126B, etc.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Cantrell in view of Yamauchi to incorporate Dodd to include the control system further capable of transmitting the user-programmable mission to another autonomous vehicle and deploy the another autonomous vehicle to replace the autonomous vehicle, because doing so satisfies mission requirements, when for one or more reasons, the initially deployed UAV is unable to complete the mission (Dodd col 10 ln.62-65), and mitigates the risk of failure to meet mission commitments (i.e., delivering a package Dodd col 9 ln.23-26). 

Regarding claim 4, Cantrell, as modified (see rejection of claim 1) teaches the autonomous vehicle system described in claim 1.
Cantrell also teaches, further comprising a command center hub that can communicate with the autonomous vehicle ([0019] “computing device 150; [0020] the computing device 150 is in two-way communication with the UAV 110”)
with communications occurring by a physical wire connection, wireless communications, or both ([0020] “via network 115”; [0015] “the network 115 may be a wireless local area network, Wi-FI…”)

Regarding claim 5, Cantrell, as modified teaches the autonomous vehicle system described in claim 4.
Cantrell also teaches wherein the command center hub communicates with the autonomous vehicle ([0019] “computing device 150”; [0020] the computing device 150 is in two-way communication with the UAV 110”)
and give it instructions regarding a mission ([0020] “the computing device 150 can be configured to transmit at least one signal to the UAV 110 to cause the UAV 110 to fly along a mission route 120”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Yamauchi, in view of Dodd, in further view of Patil et al. (US 20170163046 A1), in further view of Borras (US 20200354056 A1) and herein after will be referred to as Patil and Borras.

Regarding claim 2, Cantrell, as modified, teaches the autonomous vehicle system described in claim 1.
Cantrell also teaches, further comprising: a fuel gauge that monitors the fuel system ([0057] battery life sensor);
Cantrell, as modified, does not explicitly teach further comprising: a fuel gauge that monitors the fuel system; the control system further capable of collecting samples from the fuel gauge and calculating when the autonomous vehicle should leave the mission location and navigate to the return location so that the autonomous vehicle has sufficient fuel to travel to the return location based on a user-determined margin of margin of error and the fuel required to travel from the start location to the mission location.
However, Patil teaches the control system further capable of collecting samples from the fuel gauge ([0030] “charging the battery at a slower rate will result in collection of a higher number of samples for the SoC estimation by a current analog-to-digital converter (ADC), where the collected samples are used by a battery fuel gauge for coulomb counting to estimate the SoC”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Patil to include the control system further capable of collecting samples from the fuel gauge, because doing helps improve the autonomous vehicle system battery life sensor by allow the user to estimate a level of a charge (Patil [0030]).
Cantrell, as modified does not teach and calculating when the autonomous vehicle should leave the mission location and navigate to the return location so that the autonomous vehicle has sufficient fuel to travel to the return location based on a user-determined margin of margin of error and the fuel required to travel from the start location to the mission location.
However, Borras teaches and calculating when the autonomous vehicle should leave the mission location and navigate to the return location so that the autonomous vehicle has sufficient fuel to travel to the return location based on a user-determined margin of margin of error ([0060] “the mission can be aborted and the drone would commence a return trip if its remaining battery charge has decreased to the level required for the return trip plus a safety margin.”)
and the fuel required to travel from the start location to the mission location ([0060] “a determination is made…as to the battery charge needed for the autonomous drone to complete trip”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Borras to include calculating when the autonomous vehicle should leave the mission location and navigate to the return location so that the autonomous vehicle has sufficient fuel to travel to the return location based on a user-determined margin of margin of error and the fuel required to travel from the start location to the mission location, because doing so facilitates checking “feasibility of the trip” (Borras [0060]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Yamauchi, in view of Dodd, in further view of Borras.

Regarding claim 3, Cantrell, as modified, teaches the autonomous vehicle system described in claim 1 as applied to an aerial vehicle (Cantrell [0022] “unmanned aerial vehicle 110 configured to autonomously traverse the environment”).
Cantrell, as modified does not explicitly teach the control system additionally able to determine the expected difference in fuel usage traveling to the return location from a mission location and adjusting the length of time that the autonomous vehicle can remain at the mission location and still have sufficient fuel to navigate to the return location.
However, Borras also teaches the control system additionally able to determine the expected difference in fuel usage traveling to the return location from a mission location ([0060] “the battery charge needed for the autonomous drone to complete trip”)
and adjusting the length of time that the AV can remain at the mission location and still have sufficient fuel to navigate to the return location ([0060] “for example the mission can be aborted and the drone would commence a return trip if its remaining battery charge has decreased to the level required for the return trip plus a safety margin”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Borras to include the control system additionally able to determine the expected difference in fuel usage traveling to the return location from a mission location and adjusting the length of time that the autonomous vehicle can remain at the mission location and still have sufficient fuel to navigate to the return location, because doing so facilitates checking “feasibility of the trip” (Borras [0060]).

Claims 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Yamauchi, in view of Dodd, in further view of Kerzner et al. (US 10756919 B1), and herein after will be referred to as Kerzner.

Regarding claim 6, Cantrell, as modified teaches the autonomous vehicle system described in claim 1.
Cantrell also teaches further comprising at least two autonomous vehicles ([0073] “Fig. 4 provides a plurality of UAVs”)
and avoid collisions ([0072] “avoid a collision with the deviating UAV”),
and programmable to accomplish a mission in accordance with user programming ([0021] “the control circuit 210 of the computing device 150 is programmed to generate a mission route 120 for the UAV 110”; [0027] the operator has the option to input commands to provide the UAV with a mission route).
Cantrell, as modified does not explicitly teach the at least two autonomous vehicles “capable of coordinating their positions and avoid collisions, and programmable to accomplish a mission in accordance with user programming”.
However, Kerzner teaches capable of coordinating their positions (col 28 ln 24-29 “the map may have been previously generated by using one or more robotic devices 580 and 582 to execute a coordinated scan of the property in which the robotic devices 580 and 582 exchange location information and navigate to areas that have not been explored by one of the other devices”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Kerzner to include the at least two autonomous vehicles “capable of coordinating their positions and avoid collisions, and programmable to accomplish a mission in accordance with user programming”, because doing so would improve monitoring and navigation by allowing one of the robotic devices that has not yet explored the area to obtain map information from the other robotic device than has explored the area (Kerzner col 28 ln 24-29).

Regarding claim 7, Cantrell, as modified teaches the autonomous vehicle system described in claim 5, further comprising at least two autonomous vehicles (Cantrell [0073] Fig. 4 provides a plurality of UAVs) 
Cantrell also teaches and avoid collisions ([0072] “avoid a collision with the deviating UAV”),
and programmable to accomplish a mission in accordance with user programming ([0021] “the control circuit 210 of the computing device 150 is programmed to generate a mission route 120 for the UAV 110”; [0027] the operator has the option to input commands to provide the UAV with a mission route).
Cantrell, as modified does not explicitly teach the at least two autonomous vehicles “capable of coordinating their positions and avoid collisions, and programmable to accomplish a mission in accordance with user programming”.
However, Kerzner teaches capable of coordinating their positions (col 28 ln 24-29 “the map may have been previously generated by using one or more robotic devices 580 and 582 to execute a coordinated scan of the property in which the robotic devices 580 and 582 exchange location information and navigate to areas that have not been explored by one of the other devices”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Kerzner to include the at least two autonomous vehicles “capable of coordinating their positions and avoid collisions, and programmable to accomplish a mission in accordance with user programming”, because doing so would improve monitoring and navigation by allowing one of the robotic devices that has not yet explored the area to obtain map information from the other robotic device than has explored the area (Kerzner col 28 ln 24-29).

Regarding claim 9, Cantrell, as modified teaches, the autonomous vehicle system described in claim 8.
Cantrell, as modified does not explicitly teach in which a set of at least two autonomous vehicles work in tandem, each one giving the other a recharging or refueling break while the other is on the mission.
However, Kerzner also teaches in which a set of at least two autonomous vehicle work in tandem (Fig. 5 block diagram showing robotic devices 580 and 582 work together to manipulate manual controls),
each one giving the other a recharging or refueling break while the other is on the mission (col 20 ln5-10 “for instance, when one of the robotic devices 580 and 582 has completed an operation or is in need of battery charge, the monitoring system control unit 510 references a stored table of the occupancy status of each charging station and instructs the robotic device to navigate to the nearest charging station that is unoccupied.”)
The examiner understands that since both robotic devices 580 and 582 are deployed in the mission, if only one of the robotic devices in need of a battery charge navigates to get charged, then it is understood that the other robotic device is still on the mission.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Kerzner to include in which a set of at least two autonomous vehicles can work in tandem. Because doing so helps the AVs to be able to be readily used “as the robotic devices 580 and 582 may automatically maintain a fully charged battery in a state in which the robotic devices 580 and 582 are ready for use by the monitoring system 500” (Kerzner col 10 ln29-30), and the AV system can use the robotic devices in an “intelligent manner that best leverages the battery power available” (Kernzer col 29 ln23-24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Yamauchi, in view of Dodd, in view of Kerzner, in view of Borras.

Regarding claim 8, Cantrell, as modified, teaches the autonomous vehicle system described in claim 7.
Cantrell, as modified does not explicitly teach in which the autonomous vehicle performed a fuel check and prevents its participation in a mission that is less than a user-set threshold before the autonomous vehicle is placed on a mission, giving a user an opportunity to change a battery, put a different AV into the mission, or take other action as circumstances differ.
However, Borras also teaches in which the autonomous vehicle performed a fuel check ([0058] “a fuel gauge circuit 522 can be used to track charge in/out of the battery and determine a capacity of the battery and current charge level”)
and prevents its participation in a mission that is less than a user-set threshold before the autonomous vehicle is placed on a mission ([0061] “In step 608, if the drone's battery charge is not presently sufficient to complete the necessary journey to visit all selected remote sensors, then in step 610 the method 600 determines if the battery is fully charged. If not, and the drone estimates that a fully charged battery may suffice for trip, then in step 612 the drone can wait until the battery is done charging.”; [0060] if the drone's battery charge presently is sufficient to complete a trip visiting all of the selected remote sensor locations, including a sufficient estimation error, the method 600 proceeds to step 616 where the drone automatically departs),
giving a user an opportunity to change a battery, put a different autonomous vehicle into the mission, or take other action as circumstances differ. 
The examiner understands that waiting until the battery is done charging is included in “taking other action as circumstances differ”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Cantrell to incorporate Borras to include in which the autonomous vehicle performed a fuel check and prevents its participation in a mission that is less than a user-set threshold before the autonomous vehicle is placed on a mission, giving a user an opportunity to change a battery, put a different AV into the mission, or take other action as circumstances differ, because doing so facilitates checking “feasibility of the trip” (Borras [0060]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim et al. (US 20150327136 A1) and herein after will be referred to as Kim.

Regarding claim 11, Dodd teaches the autonomous vehicle system of claim 10.
While Dodd also teaches wherein the control system further performs the steps of: calculating a waypoint for the second autonomous vehicle to resume the mission (col 7 ln.37-44 The additional flight plan can be tailored to indicate the different approach and that the path of the replacement Remotely Operated Aerial Vehicle is to include one or more locations (or a continuous path of locations) where the replacement Remotely Operated Aerial Vehicle is to resume satisfying a request for resources (e.g., providing service in accordance with and/or to satisfy the SLA).), Dodd does not explicitly teach calculating a waypoint for the second autonomous vehicle to convene with the first autonomous vehicle for replacement.
Under broadest reasonable interpretation, Examiner interprets the limitation “calculating a waypoint […] to convene with the first autonomous vehicle” as the second autonomous vehicle calculating a location of the first autonomous vehicle and going to the location of the first autonomous vehicle for replacement. Examiner’s interpretation of convene is understood to be consistent with Applicant’s specification which in [0028] discloses “Once triggered, a second AV, referenced here as Drone #2 530, will replace the first AV at a desired location, either in the same position or another location as designated, as directed. The path may be non-direct, through a calculated waypoint to the side of the destination.”
However, Kim teaches calculating a waypoint for the second autonomous vehicle to convene with the first autonomous vehicle for replacement ([0013] upon finding a defective drone with malfunctions or inadequate battery capacity based on the monitoring activities, the GCS transfers a substitute drone that is to replace the defective drone to the defective drone location)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Dodd to incorporate Kim to include calculating a waypoint for the second autonomous vehicle to convene with the first autonomous vehicle for replacement, because doing so allows for more precise replacement as the substitute drone is able to resume the movement right from the defective drone location, as opposed to replacement from a generic location.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in further view of Cantrell.

Regarding claim 12, Dodd, as modified, (see rejection of claim 11), teaches the autonomous vehicle system of claim 11.
While Dodd teaches in col 4 ln.59-63 the mission comprises “a mission start location, mission path, mission end location, and mission time constraints”, Dodd, as modified, does not explicitly teach wherein the control system further performs the steps of: directing the first autonomous vehicle to a home location.
However, Cantrell teaches a mission comprises a home location, end location, and wherein the control system further performs the steps of: directing the first autonomous vehicle to a home location ([0056] “the UAV 110, after receipt of the first control signal from the computing device 150, is configured to navigate along the mission route 120”; [0032] “based on a starting location of the UAV 110 e.g., a UAV deployment station 185”; [0032] “the intended destination of the UAV 110 (e.g., delivery destination 180 and/or product pick up destination”;[0035] “return back to the UAV deployment station”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Dodd to incorporate Cantrell to include wherein the control system further performs the steps of: directing the first autonomous vehicle to a home location to continue with another mission, as in Cantrell’s case, to obtain another product to deliver to the customer (Cantrell [0035]).

Regarding claim 13, Dodd, as modified, teaches the autonomous vehicle system of claim 12.
Dodd also teaches wherein the control system further performs the steps of: performing diagnostics for the second autonomous vehicle after the triggering event and before the replacement (col 11 ln.65-67 & col 12 ln.1-3 Turning to FIG. 2B, Selection/Deployment system 142 can use the selection (matching) algorithm considering capabilities of available UAVs in fleet 101 (e.g., from fleet data 171) and remaining mission requirements 226 (and with possible reference to mission cache 147 and weather data 127) to select UAV 101B as a replacement for UAV 101A)
In Dodd, Examiner interprets considering capabilities of the available UAV and remaining mission requirements before deploying the replacement UAV corresponds to “performing diagnostics”. Examiner understands this is consistent with Applicant’s specification where in [0029] states “Before the secondary drone 530 launches, it performs a pre-mission Drone #2 Internal Check (Step 145) similar to those steps taken by Drone #1 described by Steps 150, 190 and 210 - checking its battery power and other starting conditions to ensure mission readiness”

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in further view of Lecocke et al. (US 11125800 B1), and herein after will be referred to as Erdelj and Lecocke respectively.

Regarding claim 14, Dodd, as modified, teaches the autonomous vehicle system of claim 13.
Dodd also teaches: wherein the control system further performs the steps of: performing diagnostics for the first autonomous vehicle after the replacement (Fig. 5 failure detector; col 10 ln.45-47 As deployed UAVs from UAV fleet 101 attempt to perform mission requirements, the UAVs can send telemetry 128 to operations 108 on an ongoing basis. UAV monitoring 111 can receive telemetry 128 from each UAV. From telemetry 128, UAV monitoring 111 can determine if a UAV is operating in an intended manner, is having technical difficulties (e.g., component failure or malfunction), is airworthy, is experiencing weather exceeding its ratings, etc.); 
Dodd does not explicitly teach: receiving a second triggering event from the second autonomous vehicle; and directing the first autonomous vehicle to replace the second autonomous vehicle and continue the mission.  
However, Erdelj teaches receiving a second triggering event from the second autonomous vehicle (Fig. 8(b) UAV 2 receives low battery threshold trigger from UAV 1; p.6 “In our scheme, we use a reactive, not predefined, replacement of UAVs based on a threshold battery level…”); 
and directing a third autonomous vehicle to replace the second autonomous vehicle and continue the mission (p.20 Fig. 8(b) UAV 3 is deployed and directed to complete the waypoint mission.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Dodd to incorporate Erdelj to include receiving a second triggering event from the second autonomous vehicle; and directing a third autonomous vehicle to replace the second autonomous vehicle and continue the mission, because doing so allows multiple replacements, and provides “uninterrupted airborne operation/service” (Erdelj p.5).
Dodd, as modified, still does not explicitly teach that the UAV that replaces the second autonomous vehicle is the first autonomous vehicle. However, Examiner submits that it is well known in the art for a UAV to recharge and be redeployed for replacement, and it would have been obvious to one of ordinary skill in the art to use the first autonomous vehicle to be redeployed.
Even so, Lecocke teaches the first autonomous vehicle may be redeployed (col 21 ln.50-57 in FIG. 26. If the battery charge is detected as having dropped below the predetermined threshold (at step 2610), the system may dispatch a replacement drone with a fresh battery (step 2615). In some cases, the system may recall the originally dispatched drone to the dispatch location. In some cases, the original drone may be recharged at the dispatch location or elsewhere, and then readied for further deployment.)
Given that there are a finite number design choices: using the first autonomous vehicle or using a third autonomous vehicle for replacing the second autonomous vehicle, it would have been an obvious matter of design choice to use the first autonomous vehicle, since applicant has not disclosed using the first autonomous vehicle as opposed to a third autonomous vehicle solves any stated problem or is for any particular purpose, and it appears the invention and/or completing the mission would perform equally well with a third autonomous vehicle. Furthermore, in the case where Dodd only has 2 autonomous vehicles, a first and a second autonomous vehicle, in the system, the only (design) choice for replacement of the second autonomous vehicle would be the first autonomous vehicle.

Regarding claim 19, Dodd, as modified, teaches the autonomous vehicle system of claim 1.
Dodd, as modified, does not explicitly teach and wherein the control system further performs the steps of: repeating the replacement between the first autonomous vehicle and the second autonomous vehicle until the objective is completed.  
However, Erdelj teaches wherein the control system further performs the steps of: repeating the replacement between the available UAVs until the objective is completed (p. 9 In case the UAVs do not possess enough resources to complete the mission, it can be necessary to interrupt the mission multiple times in order to request a replacement. Figure 8(b) shows a scenario where all the 3 UAVs are needed to complete the mission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Dodd to incorporate Erdelj to include wherein the control system further performs the steps of: repeating the replacement between the available UAVs until the objective is completed, because doing so allows multiple replacements, and provides “uninterrupted airborne operation/service” (Erdelj p.5).
Dodd, as modified, still does not explicitly teach that the available UAV’s are the first autonomous vehicle and the second autonomous vehicle. 
However, Lecocke teaches the first autonomous vehicle may be redeployed (col 21 ln.50-57 in FIG. 26. If the battery charge is detected as having dropped below the predetermined threshold (at step 2610), the system may dispatch a replacement drone with a fresh battery (step 2615). In some cases, the system may recall the originally dispatched drone to the dispatch location. In some cases, the original drone may be recharged at the dispatch location or elsewhere, and then readied for further deployment.)
Given that there are a finite number design choices: using the first and second autonomous vehicle or using a different autonomous vehicle for replacement, it would have been an obvious matter of design choice to use the first and second autonomous vehicle, since applicant has not disclosed using the first and second autonomous vehicle as opposed to a different autonomous vehicle solves any stated problem or is for any particular purpose, and it appears the invention and/or completing the mission would perform equally well with a different autonomous vehicle. Furthermore, in the case where Dodd only has 2 UAV’s in the system, the only (design) choice for repeated replacement would be the first and second autonomous vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in view of Lecocke, in further view of Lee et al. (US 20190337607 A1) and herein after will be referred to as Lee.

Regarding claim 15, Dodd, as modified, teaches the autonomous vehicle system of claim 14.
Dodd, as modified, does not explicitly teach wherein the control system further performs the steps of: performing the objective of positioning a light during a predetermined time period at a worksite. However, Examiner submits it is well known in the art that a UAV control system can positioning a light during a predetermined time period. Even so, Lee teaches the control system of a drone further performs the steps of: performing the objective of positioning a light during a predetermined time period ([0072] The optical output unit 170 may be configured in a cylindrical shape on the top cover of the rotary wing drone 100 and may be implemented by emitting light of a single color or a plurality of colors. The light output from the optical output unit 170 may be output only for a predetermined time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control system of the drone as taught by modified Dodd to incorporate to include wherein the control system further performs the steps of: performing the objective of positioning a light during a predetermined time period, because doing so notifies occurrence of an event using light of a light source (Lee [0071]), and would illuminate the surrounding area.
While Lee does not explicitly state that the emitted light is at a worksite, it would have been obvious to one of ordinary skill in the art to realize that the light emitted by the drone would be at a worksite for purposes of illumination.
In Lee, Examiner interprets that outputting a light on the UAV for a predetermined time period corresponds to “positioning a light during a predetermined time period”. Applicants sole mention of “light” is in [0023] of the disclosure which states “The mission could be to […] shine a light on a dark night at a worksite until dawn”. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in view of Lecocke, in further view of Bostick et al. (US 20170190104 A1) and herein after will be referred to as Bostick.

Regarding claim 16, Dodd, as modified, teaches the autonomous vehicle system of claim 14.
Dodd, as modified, does not explicitly teach wherein the triggering event is a predetermined time being reached. 
However, Bostick teaches wherein the triggering event is a predetermined time being reached ([0014] The method may optionally further comprise calculating a release time of the replacement UAV to optimize a hand-off from the at least one UAV of the plurality of UAVs to the replacement UAV. This, for example, allows a replacement of an old UAV with a new UAV to be timed such that no resources are wasted during a printing mission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Dodd to incorporate Bostick to include wherein the triggering event is a predetermined time being reached, because doing so “optimize[s] a hand-off from the at least one UAV of the plurality of UAVs to the replacement UAV and no resources are wasted” (Bostick [0014]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in view of Lecocke, in further view of Null et al. (“Intelligent mission control of robotic underwater vehicles”) and herein after will be referred to as Null.

Regarding claim 17, Dodd, as modified, teaches the autonomous vehicle system of claim 14, and wherein the first autonomous vehicle and the second autonomous vehicle are UAVs (Fig. 1 UAVs 101A and 101E).
Dodd does not explicitly teach wherein the first autonomous vehicle and the second autonomous vehicle are submarines.  
However, Null teaches an autonomous submarine capable of navigating a mission (Fig. 6 robotic underwater vehicle navigates a mission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Dodd’s autonomous vehicles that are UAVs to substitute Jim such that the UAVs are instead submarines because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of a submarine for a UAV would have had the predictable result of performing the mission.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in view of Lecocke, in further view of Bennet et al. (US 20200288895 A1) and herein after will be referred to as Bennet.

Regarding claim 18, Dodd, as modified, teaches the autonomous vehicle system of claim 14.
Dodd also teaches wherein the triggering event is a detected Fig. 5 failure detector alert).
Dodd, as modified, does not explicitly teach that the alert is audio. However, Bennet teaches an alert that is audio ([0047] An airborne drone 143 that needs servicing will selectively beep to indicate need of servicing. It may also identify deficiencies in battery or item temperature that require temporary docking. A drone that requires servicing may gain a tethered assistant drone or may hand over an item mid delivery to another drone before departing or being picked up for servicing.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the alert as taught by modified Dodd to incorporate Bennet to include audio, because doing so may improve noticeability of the alert as audible alerts can be easily heard.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dodd, in view of Kim, in view of Cantrell, in further view of Erdelj et al. (“UAVs that fly forever: Uninterrupted structural inspection through automatic UAV replacement”), in view of Lecocke, in further view of Denn Yangourazov (US 20210056494 A1) and herein after will be referred to as Denn.

Regarding claim 20, Dodd, as modified, teaches the autonomous vehicle system of claim 19.
Dodd also teaches wherein the control system further performs the steps of: determining the mission (FIG. 7 illustrates an example computer architecture facilitating UAV mission management), and determining how many autonomous vehicles are required for the mission (Fig. 7 UAV resource allocator 141) and
	determining a distance from a location to each autonomous vehicle (col 5 ln.14-15 distance from Remotely Operated Aerial Vehicle location to mission start location, mission path)
Dodd, as modified, does not explicitly teach determining, a specific location including a latitude, a longitude, and an elevation, an elevation or depth.
However, Denn teaches determining, a specific location including a latitude, a longitude, and an elevation, an elevation or depth of the autonomous vehicle. ([0051] In one embodiment, in a case where drone 380 is tasked to deliver to a remote location that has no official address at all (such as a point in the mountains, or other remote location), drone 380 will rely on destination coordinates (such as longitude and latitude) and beacons to find the destination).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Dodd to incorporate Denn to include determining, a specific location including a latitude, a longitude, and an elevation, an elevation or depth of the autonomous vehicles, because by using latitude and longitude coordinates during the mission, the drone can still find the destination even when the destination does not have an official address (Denn [0051]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200126431 A1: Luckey et al. discloses an additional drone to be called in to replace a helicopter on a mission.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661